DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 05/28/2021 after final rejection of 02/05/2021 and advisory action of 05/05/2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 04/21/2021 has been entered.  The Office action on currently pending claims 1-16 follows.

Claim Objections

Claims 3, 4, and 13-14 are objected to because of the following informalities:
Claim 3: the clause “further comprising one or more clips, and” should be deleted since line 3 of claim 1 provides the antecedent for the “one or more clips”.

Claim 13 Ln.7: the comma between the clauses “module without” and “requiring a fan” should be moved so that it is placed between the clauses “module without requiring a fan” and “wherein the heat from the pluggable module” for grammatical reasons.
Claim 14: the clause “the pluggable module has a standardized pluggable module cage” should be amended to recite “the pluggable module cage is a standardized pluggable module cage” since the “standardized pluggable module cage” is referring to the pluggable module cage of claim 13, as described in the rejection made to claim 4 above.
The Office requests Applicant’s cooperation in reviewing and correcting any other remaining informalities present in the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitation “a hot interface directly attached to an exterior surface of the pluggable module using one or more clips” (emphasis added) is believed to constitute as new matter since the subject matter is not supported in Applicant’s originally filed disclosure. Paragraphs [0018] and [0019] of Applicant’s specification are the only instances in which Applicant discusses the relationship between a hot interface/plate and a pluggable transceiver module. 
Referring to paragraph [0018], Applicant states “The hot interface 106 is designed to be attached onto an SFP cage 101 using standard clips 104 or any other attachment mechanism that permits movement and mobility required to insert and secure the SFP transceiver in place inside the cage and to provide a good thermal coupling between the hot interface 106 and the SFP transceiver” (emphasis added). Referring to paragraph [0019], Applicant states “The hot interface 106 is attached via the clip 104 or other similar attachment apparatus to the SFP cage 101 so that hot interface 106 is thermally coupled with the SFP transceiver…provide a good thermal coupling between the plate 106 and the SFP transceiver” (emphasis added).
As shown above, paragraphs [0018] and [0019] only indicates that the hot plate/interface is thermally connected to the pluggable transceiver module.  The cited paragraphs do not indicate directly attached to the pluggable transceiver module as claimed in claim 1. The Office asserts that “good thermal coupling” can be achieved through either direct coupling or indirect coupling (e.g., through the use of a thermal interface material/adhesive/paste that is provided between the hot interface/plate and pluggable module). In other words, the statement “good thermal coupling” does not exclusively mean “directly coupling”. Therefore, Applicant’s originally filed specification fails to provide the proper support for a hot plate/interface that is in direct contact with a pluggable transceiver module.
Furthermore, Applicant’s figures also does not show the aforementioned subject matter of claim 1, let alone the pluggable module. None of the figures show the relationship among the pluggable transceiver module, transceiver cage, and the hot plate/interface.  Therefore, Applicant’s figures also do not provide any support for a direct connection between the hot plate/interface and the pluggable transceiver module.
For the reasons provided above, it is believed that Applicant’s originally filed disclosure does not have support for a hot interface/plate that is directly attached to a pluggable module, and thus rendering the aforementioned subject matter as new matter. For the purposes of examination, the aforementioned limitation was considered to be properly rejected if the prior art shows a hot plate/interface that appears to be in direct contact with a pluggable module.
Claims 2-7 are also rejected over 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for inheriting the above deficiency of claim 1.

See next page→
Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-16, as best understood, are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kelty (US 20140160679) or, in the alternative, under 35 U.S.C. 103 as obvious over Kelty in view of Phillips (US 7764504)1.
See next page→

A cooling apparatus for a pluggable module (129), comprising: a hot interface (106) directly attached to an exterior surface of the pluggable module (129) using one or more clips (104) (Fig.5B and [0019]: the spring 104 is in a form of a spring clip that will directly attach the hot interface 106 to an exterior surface of the pluggable module 129 via the protrusion 304 of the hot interface 106); a cold interface (110) not in direct contact with (See Fig.1) the pluggable module (129); a heat pipe (108) coupled to the hot interface (106) and to the cold interface (110); the heat pipe (108) configured to transfer heat of the pluggable module (129) from the hot interface (106) to the cold interface (110) to cool said pluggable module (129) without requiring a fan (Heat Pipe cooling Pluggable Module without a Fan: See Fig.1 and [0020]: the heat pipe 108 transfers heat produced from the transceiver module 129 via the hot interface 106 and cold interface 110 without the use of a fan), wherein the heat from the pluggable module (129) is transferred indirectly to the hot interface (106) through a surface of a pluggable module cage (126) interposed between the pluggable module (129) and the hot interface (106) (Indirect Heat Transfer from Pluggable Module to Hot Interface via Surface of Cage: See Figure Below).

See next page→

    PNG
    media_image1.png
    450
    851
    media_image1.png
    Greyscale

Alternatively, Phillips teaches (Figs.3-4, 7-8):
A hot interface (102) not in direct contact (Col.4 Lns.58-61) with the pluggable module (402 and/or 404); wherein the heat from the pluggable module (402 and/or 404) is transferred indirectly (See Fig.4 and Col.5 Lns.1-3: the thermally conductive adhesive can transfer heat from the cage 204 to the hot interface 102) to the hot interface (102) through a surface (206) of the pluggable module cage (204) interposed between the pluggable module (402 and/or 404) and the hot interface (102).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Phillips to modify the device of Kelty such that heat from the pluggable module is transferred indirectly to the hot interface via a surface of a pluggable module cage, as claimed, in order to simplify the process of connecting the hot interface to the pluggable module cage since the hot interface would no longer have to be formed with a protrusion in order to connect the hot interface to the pluggable 
Regarding claim 8, Kelty discloses (Figs.1-5B and [0019]: an embodiment in which the spring 104 is a spring clip):
A fanless cooling system for a pluggable module (129), comprising: a heat pipe (108) comprising a first portion (See Figure Below), a second portion (See Figure Below), and a third portion (See Figure Below) between the first and second portions; a hot interface (106) clipped to an exterior surface (See Fig.5B) of a pluggable module cage (126) and thermally coupled (See Figs.2B and 5B) to the first portion of the heat pipe (108) (Fig.5B and [0019]: the spring 104 is a spring clip that will clip and hold the hot interface 106 to the cage 126); a cold interface (110) not in direct contact with (See Fig.1) the pluggable module (129) and thermally coupled to (See Fig.2B) the second portion of the heat pipe (108); and wherein the heat pipe (108) is configured to transfer heat from the pluggable module (129) from the hot interface (106) to the cold interface (110) to cool said pluggable module (129) without requiring a fan (Heat Pipe cooling Pluggable Module without a Fan: See Fig.1 and [0020]: the heat pipe 108 transfers heat produced from the transceiver module 129 via the hot interface 106 and cold interface 110 without the use of a fan), wherein the heat from the pluggable module (129) is transferred indirectly to the hot interface (106) through a surface of the pluggable module cage (126) interposed between the pluggable module (129) and the hot interface (106) (Indirect Heat Transfer from Pluggable Module to Hot Interface via Surface of Cage: See Figure of Claim 1).

See next page→

    PNG
    media_image2.png
    666
    874
    media_image2.png
    Greyscale

Alternatively, Phillips teaches (Figs.3-4, 7-8):
A hot interface (102) not in direct contact (Col.4 Lns.58-61) with the pluggable module (402 and/or 404); wherein the heat from the pluggable module (402 and/or 404) is transferred indirectly (See Fig.4 and Col.5 Lns.1-3: the thermally conductive adhesive can transfer heat from the cage 204 to the hot interface 102) to the hot interface (102) through a surface (206) of the pluggable module cage (204) interposed between the pluggable module (402 and/or 404) and the hot interface (102).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Phillips to modify the device of Kelty such that heat from the pluggable module is transferred indirectly to the hot interface via a surface of the pluggable module cage, as claimed, in order to simplify the process 
Regarding claim 13, Kelty discloses (Figs.1-5B and [0019]: an embodiment in which the spring 104 is a spring clip):
A method comprising: thermally coupling a first end (Fig.2A: one end of the heat pipe 108 is connected to the cold interface 110) of a heat pipe (108) to a cold interface (110); thermally coupling a second end (Fig.2A and 4A- the other end of the heat pipe 108 is thermally connected to the hot interface 106) of the heat pipe (108) to a hot interface (106); and thermally coupling the hot interface (106) to an exterior surface (See Fig.5B) of a pluggable module (129) using one or more clips (104) (Fig.5B and [0019]: the spring 104 is in a form of a spring clip that will thermally connect the hot interface 106 to an exterior surface of the pluggable module 129 via the protrusion 304 of the hot interface 106); wherein the heat pipe (108) is configured to transfer heat from the pluggable module (129) from the hot interface (106) to the cold interface (110) to cool said pluggable module (129) without requiring a fan (Heat Pipe cooling Pluggable Module without a Fan: See Fig.1 and [0020]: the heat pipe 108 transfers heat produced from the transceiver module 129 via the hot interface 106 and cold interface 110 without the use of a fan), wherein the heat from the pluggable module (129) is transferred indirectly to the hot interface (106) through a surface of the pluggable module cage (126) interposed between the pluggable module (129) and the hot interface (106) (Indirect Heat Transfer from Pluggable Module to Hot Interface via Surface of Cage: See Figure of Claim 1).

Alternatively, Phillips teaches (Figs.3-4, 7-8):
A hot interface (102) not in direct contact (Col.4 Lns.58-61) with the pluggable module (402 and/or 404); wherein the heat from the pluggable module (402 and/or 404) is transferred indirectly (See Fig.4 and Col.5 Lns.1-3: the thermally conductive adhesive can transfer heat from the cage 204 to the hot interface 102) to the hot interface (102) through a surface (206) of the pluggable module cage (204) interposed between the pluggable module (402 and/or 404) and the hot interface (102).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Phillips to modify the device of Kelty such that heat from the pluggable module is transferred indirectly to the hot interface via a surface of a pluggable module cage, as claimed, in order to simplify the process of connecting the hot interface to the pluggable module cage since the hot interface would no longer have to be formed with a protrusion in order to connect the hot interface to the pluggable module cage (i.e., a user can simply use thermal adhesive to connect the two components to each other).
Regarding claims 2 and 15, Kelty further discloses:
(Claim 2) Wherein the pluggable module (129) is a small form factor pluggable (SFP) module ([0034]).
(Claim 15) Wherein the pluggable module (129) comprises a small form-factor pluggable transceiver ([0034]).
Regarding claim 3, Kelty further discloses (as amended in the claim objection above):
Wherein the one or more clips (104) comprises one or more flexible clips ([0019]: the spring 104 is in a form of a spring clip, which makes it by definition a flexible clip).

(Claims 4 and 14) Wherein the pluggable module cage (126) is a standardized pluggable module cage (See Fig.1). (See Objection for Claims 4 and 14 above for claim interpretation)
(Claim 9) Wherein the pluggable module cage (126) is a standardized pluggable module cage (See Fig.1).
Regarding claims 5 and 16, Kelty further discloses:
(Claim 5) Wherein the heat pipe (108) includes a non-linear portion (See Figure of Claim 8) configured to allow the heat pipe (108) to flex ([0029]- the heat pipe 108 is flexible and is bent to connect to the cold interface 110).
(Claim 16) Wherein the heat pipe (108) comprises a non-linear portion (See Figure of Claim 8) configured to allow the heat pipe (108) to flex ([0029]- the heat pipe 108 is flexible and is bent to connect to the cold interface 110).
Regarding claim 6, Kelty further discloses:
Wherein the heat pipe (108) comprises a bent shape (See Fig.2B).
Regarding claim 10, Kelty further discloses:
Wherein the third portion (See Figure of Claim 8) of the heat pipe (108) is bent (See Figure of Claim 8).
Regarding claim 11, Kelty further discloses:
Wherein the third portion (See Figure of Claim 8) of the heat pipe (108) is non-linear (See Figure of Claim 8).
Regarding claim 12, Kelty further discloses:
Wherein the third portion (See Figure of Claim 8) of the heat pipe (108) is configured to flex ([0029]- the heat pipe 108 is flexible and is bent to connect to the cold interface 110)
Claim Rejections - 35 USC § 103

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kelty (US 20140160679) or over Kelty and Phillips (US 7764504) as applied to claim 1 above, and further in view of Peng (US 20080007914).
Regarding claim 7, Kelty does not disclose (alone, or as modified by Phillips):
Wherein the heat pipe is curved substantially in a C-shape so that the cold interface is located substantially above the hot interface.
Peng however teaches (Figs.1-2):
Wherein the heat pipe (30) is curved substantially in a C-shape (See Figs.1-2) so that one heat sink (20) is located above a second heat sink (10) (Fig.2: in the shown view, the heat sink 20 is located above a second heat sink 10)
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Peng to modify the device of Kelty such that the heat pipe is curved substantially in a C-shape so that the cold interface is located above the hot interface (i.e., provide the hot interface on the upper surface of the plate 102 of Kelty) in order to provide a more space efficient cooling path due to the reduced distance between the cold interface and the hot interface, and thus provide a more compact cooling assembly.


See next page→

Response to Arguments

Applicant’s arguments filed on May 28, 2021 have been fully considered, but have been found unpersuasive. Regarding amended claim 1, Applicant asserts that the limitation “a hot interface directly attached to an exterior surface of the pluggable module using one or more clips” does not constitute as new matter, as noted in the advisory action of 05/05/2021, because paragraph [0018] of Applicant’s originally filed disclosure provides the proper support for the claim limitation.
The Office has fully considered the above argument, but respectfully disagrees.  As noted in the 112(a) rejection made above, paragraphs [0018] and [0019] of Applicant’s specification merely states that the hot plate/interface is thermally coupled to the pluggable transceiver module.  The specification fails to describe if the thermal connection between the hot plate/interface and pluggable transceiver module is achieved through direct or indirect connection.  The Office asserts that the statement “a good thermal coupling” does not exclusively mean “direct coupling”.  As described in the 112(a) rejection above, “good thermal coupling” can be achieved through both direct and indirect connection. 
Applicant’s figures also do not show a pluggable module and how it connects to the pluggable module cage and the hot plate/interface.  Therefore, Applicant’s originally filed disclosure does not have any support to justify the hot plate/interface being in direct contact with an exterior surface of the pluggable module. For the reasons provided above, Applicant’s argument that paragraph [0018] provides the proper support for the direct attachment as claimed in claim 1 is believed to be improper.

The Office has fully considered the above argument, but respectfully disagrees. As described in the Advisory Action of 05/05/2021, paragraph [0019] of the Kelty reference describes an embodiment in which the spring (104) is a spring clip that retains the hot plate/interface (106) to the cage (126) and pluggable module (129).  Furthermore, figure 5b of the Kelty reference also shows a protrusion (304) of the hot plate/interface (106) being in direct contact with the pluggable module (129). Therefore, it is believed that the Kelty reference discloses a hot interface is that is directly attached/clipped to an exterior surface of the pluggable module using one or more clips as claimed in claims 1, 8, and 13 of the instant application.  For the reasons provided above, the rejection with the Kelty reference was maintained.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN S SUL/            Primary Examiner, Art Unit 2835                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner’s Note: regarding method claims 13-16, since there are no specific method steps being claimed, just a general process of assembling the device (i.e., providing each element, forming, joining, inserting, connecting, etc.), the fact that the structure of the device of the present invention is anticipated over Kelty, or obvious over Kelty in view of Phillips, means that the general method for providing such a structure is also anticipated or obvious in view of the same reference(s). The method steps recited in the claims are inherently/obviously necessitated by the structure of the device of Kelty or Kelty in view of Phillips.